Order, Supreme Court, New York County (Richard E Braun, J.), entered May 24, 2004, which, in a surplus money *237proceeding, inter alia, denied the cross motion by the assignee of the second mortgagee to pay it the surplus, unanimously affirmed, without costs.
Defendant Blake’s claim was untimely (CPLR 213 [4]; Green-point Sav. Bank v Kijik, 297 AD2d 359 [2002]; see also Island Holding v O’Brien, 6 AD3d 498 [2004], lv denied 4 NY3d 701 [2004]). Its attempt to distinguish Kijik is not supported by the record. The failure to notice the foreclosure plaintiffs, as required under RPAPL 1361, was more than a mere irregularity. Concur—Mazzarelli, J.P., Friedman, Sullivan, Williams and Gonzalez, JJ.